Per Curiam.

An indictment was found against Davis W. Whelchell for the murder of William Eshleman. Under the decision in Cardell v. The Stale, 22 Ind. 1, we think the *90first count in the indictment was good. It was not absolutely necessary that the part of the body struck by the ball should be specified. The indictment contained a second count against Lewis Elliston, as an aider and abettor. This count we think was good. See as to counts for aiding, etc., Ulmer v. The State, 14 Ind. 52; United States v. Mills, 7 Peters’ Rep. 138; United States v. Lanber, 6 McLean, 598. Whelchell was convicted and sent to prison for life. The defendants were tried separately. The defendant Elliston was a witness against Whelchell on the trial of the latter. It was sought to corroborate him, and a question arises as to the corroboration in this case.
Elliston states that he and the deceased were hunting; that Whelchell accidentally joined them in the hunt. All had guns. He says, in the night, while they were all by a camp-fire together, Whelchell shot Eshleman; gave him, Elliston, $250, being half the money found on Eshleman's body; buried the body; burned the clothes stripped from it; hid Eshleman’s gun, etc.; when the two left for their homes.
Eshleman's body was found, as described by Elliston; and, as he admits he was present and witnessed the murder and the disposition of the dead body, he of course could point out those circumstances accurately; and the finding of those facts to be as he related them would corroborate his statement, as against himself, that he witnessed the murder. But no person saw Whelchell in company with Elliston and Eshleman, either during the day preceding, or during the night of the murder; no marks about him tend to connect him with it, while Elliston and Eshleman were seen together during the day, and at the camp, where the murder was committed, during the night; and marks connect Elliston-with the murder, such as- having Eshleman’s money, the wound by the bullet which caused Eshleman’s death being such as would have been made by the bullet used in Elliston’s rifle, etc.; and the question is, not whether Eshleman is dead, etc.; but *91who killed him? Circumstances indicate Mliston; hut he, hy his words, charges that Whelchell did the deed. Now, that is the charge against Whelchell hy Mliston; and any thing that tends to corroborate him in that charge is proper evidence against Whelchell. Suppose Mliston had testified to his age, and a witness had been called to corroborate him as to that? Misbehavior of a juror was alleged as a ground for a new trial. Following the case of Harrison v. Price, 22 Ind. 165, we think the misbehavior not such as entitled the appellant, for that cause alone, to a new trial. The misbehavior, to amount to cause for a new trial, must be gross, and probably have injured the complaining ‘party. The evidence is in the record; we have carefully perused and re-perused it, and it has left on our minds a deep feeling of doubt as to the guilt of the accused, Whelchell; yet, were the instructions of the court unobjectionable, we might not feel at liberty to express a dissent from the conclusion of the jury. But the instructions are against the law as laid down by this court in the case of French v. The State, 12 Inch 670; and in that of Polk v. The State, 19 Ind. 170.
John Green, for appellant.
J. A. Harrison, for appellee.
A defendant in a criminal case is not .a competent witness in his own behalf. Hoagland v. The State, 17 Ind. 488.
The judgment is reversed, and warden of state prison will be notified to return prisoner to jail of Howard county, to await another trial.